Citation Nr: 0023682	
Decision Date: 09/06/00    Archive Date: 09/12/00

DOCKET NO.  98-06 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
mustard gas exposure, to include chronic lymphocytic 
leukemia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to March 
1945.


This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision of April 1997 rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In November 1999, the 
Board determined that two issues had been presented for 
appeal; therein, it denied entitlement to service connection 
for chronic lymphocytic leukemia, other than as a result of 
exposure to mustard gas, and remanded the second issue, which 
it characterized as whether new and material evidence has 
been received to reopen a claim of entitlement to service 
connection for residuals of mustard gas exposure, to include 
chronic lymphocytic leukemia.  That claim is again before the 
Board for review.


FINDINGS OF FACT

1.  Entitlement to service connection for residuals of 
exposure to mustard gas was denied by the Board in August 
1995.  

2.  The evidence received subsequent to August 1995, with 
regard to the veteran's claim of entitlement to service 
connection for residuals of exposure to mustard gas, is new, 
but is not material.


CONCLUSIONS OF LAW

1.  The Board's August 1995 decision, wherein entitlement to 
service connection for residuals of exposure to mustard gas 
was denied, is final.  38 U.S.C.A. § 7104(b) (West 1991).

2.  The evidence received subsequent to the Board's August 
1995 decision, wherein entitlement to service connection for 
residuals of exposure to mustard gas was denied, does not 
serve to reopen the veteran's claim.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board notes that the RO, 
pursuant to the Board's November 1999 remand, determined that 
new and material evidence had been received with regard to 
the veteran's claim for service connection for residuals of 
mustard gas exposure, and that the claim had been reopened.  
That determination is not dispositive, nor is it binding on 
the Board, which may review such decisions de novo; see 
Barnett v. Brown, 8 Vet. App. 1 (1995), wherein the United 
States Court of Appeals for Veterans Claims, formerly the 
United States Court of Veterans Appeals (Court), held that 
the question of whether the new and material requirement had 
been satisfied was a material legal issue that the Board had 
a legal duty to address, regardless of the RO's actions, 
prior to any adjudication of the claim on the merits.  As is 
evident from the discussion below, the Board has determined, 
after a review of the pertinent evidence, that, contrary to 
the RO's decision, new and material evidence has not been 
received, and that the veteran's claim has not been reopened.

The Court has also held that the well-groundedness 
requirement set forth in 38 U.S.C.A. § 5107(a) (West 1991) 
does not apply with regard to the reopening of disallowed 
claims and the revision of prior final determinations, 
insofar as the evidence is reviewed as to whether the 
criteria for the reopening of claims are satisfied.  Jones v. 
Brown, 7 Vet. App. 134 (1994); see also Gobber v. Derwinski, 
2 Vet. App. 470 (1992).  

Governing statutory and regulatory provisions stipulate that 
both unappealed rating decisions and decisions of the Board 
are final, and may be reopened only upon the receipt of 
additional evidence that, under the applicable statutory and 
regulatory provisions, is both new and material.  38 U.S.C.A. 
§ 5108 (West 1991); see also 38 U.S.C.A. § 7104(b) (West 
1991).  "New" evidence means more than evidence that has 
not previously been included in the claims folder, and must 
be more than 

merely cumulative, in that it presents new information.  
Colvin v. Derwinski, 1 Vet. App. 171 (1990).  See also Evans 
v. Brown, 9 Vet. App. 273, 284 (1996), wherein the Court held 
that the question of what constitutes new and material 
evidence requires referral only to the most recent final 
disallowance of a claim.

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (1999); see Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  The Court has held that materiality contemplates 
evidence that "tend[s] to prove the merits of the claim as 
to each essential element that was a specified basis for that 
last final disallowance of the claim."  Evans, 9 Vet. App. 
at 284 (1996).  In addition, see Elkins v. West, 12 Vet. 
App. 209 (1999) (en banc), and Winters v. West, 12 Vet. 
App. 203 (1999) (en banc), wherein the Court held that a 
three-step analysis is necessary, in that it must first be 
determined if there is new and material evidence to reopen a 
claim; if there is such evidence, the claim is reopened and 
the Board must then determine if the claim is well grounded, 
based upon all the evidence of record.  If the Board finds, 
in such circumstances, that the claim is well grounded, it 
must then be reviewed on its merits, which requires 
consideration of all of the evidence, both old and new.  See 
also Evans, 9 Vet. App. at 283 (1996), and Manio v. 
Derwinski, 1 Vet. App. 140 (1991).

Service connection for residuals of exposure to mustard gas 
was denied by the Board in August 1995, following review by 
the Board of evidence that included the veteran's service 
medical records, his abstract of service, statements from the 
Naval Research Laboratory, requests made by VA of the 
National Personnel Records Center with regard to 
documentation of inservice exposure by the veteran to mustard 
gas, and the veteran's testimony.  The Board concluded that, 
aside from the veteran's own uncorroborated testimony, there 
was no evidence that he had ever been exposed to mustard gas, 
or that any of his medical problems had been caused by or 
were otherwise related to purported mustard gas exposure.  


As indicated above, the Board's August 1995 decision is 
final, and can be reopened only upon the receipt of new and 
material evidence.  The evidence that has been received since 
August 1995 consists primarily of statements made by the 
veteran, to the effect that he had been exposed to mustard 
gas while in service; medical records indicating that he was 
diagnosed with chronic lymphocytic leukemia in January 1997; 
textual material relating to the effects of mustard gas, and 
to chronic lymphocytic leukemia; a December 1999 VA medical 
record, in which the attending physician indicated that the 
veteran "had an exposure to mustard gas and latex in 1945 
during his military service which could have contributed to 
development of his chronic lymphocytic leukemia now"; and a 
statement from the veteran pertaining to that medical record 
and in which he averred that the attending physician "stands 
by her word that [my leukemia] is a direct result of my 
exposure to mustard gas." 

This evidence is new, in that it presents information that 
had not been known when the Board rendered its decision in 
August 1995:  the manifestation of leukemia, the nature of 
that disorder, the legal and medical issues that relate to 
mustard gas exposure, and a physician's opinion that the 
veteran's "exposure to mustard gas and latex in 1945 during 
his military service" could have caused leukemia to be 
manifested.  This evidence, however, is not material, in that 
it does not demonstrate that the veteran had, in fact, been 
exposed to mustard gas during service.  The fact that 
leukemia is currently manifested in and of itself does not 
tend to show that it is the product of mustard gas exposure; 
that is, it cannot be concluded that, because the veteran now 
has leukemia, he must accordingly have been exposed to 
mustard gas.  The question before VA is not whether leukemia 
is due to inservice mustard gas exposure, but rather whether 
the evidence demonstrates that there was, in fact, any such 
exposure.  Only when exposure is demonstrated can the 
question of whether leukemia is a residual or product thereof 
be considered.

Again, the specific matter before the Board - whether the 
evidence received since August 1995 demonstrates that the 
veteran had been exposed to mustard gas during service - must 
be answered in the negative.  The mere presence of leukemia 
in 1997 

does not show that there had been any exposure.  Likewise, 
the textual materials submitted by the veteran are not 
material, inasmuch as they do not refer to the veteran or to 
his particular circumstances, but instead can be 
characterized as no more than general reference materials.  
Moreover, the December 1999 medical statement, wherein 
inservice mustard gas exposure is posited as fact, is not 
material.  The mere fact that a purported historical event is 
cited in a medical record does not establish that the event 
in fact occurred.  The December 1999 statement does not 
indicate that the attending physician reviewed the veteran's 
claims folder, or otherwise conducted an independent review 
of the facts; rather, it is apparent that her statement, to 
the effect that the veteran "had an exposure" to mustard gas 
during service, is premised upon the veteran's own recitation 
of history.  The Court has held that the Board is not 
required to accept a medical opinion that is based on history 
as related by an appellant; see Swann v. Brown, 5 Vet. 
App. 229 (1993), and Owens v. Brown, 7 Vet. App. 429 (1993).  
See also LeShore v. Brown, 8 Vet. App. 406 (1995), wherein 
the Court held that a bare transcription of medical history 
is not transformed into competent medical evidence merely 
because the transcriber was a medical professional, and that 
such evidence does not enjoy the presumption of truthfulness 
established by Justus v. Principi, 3 Vet. App. 510, 513 
(1992), as to a determination of whether evidence is new and 
material; and Elkins v. Brown, 5 Vet. App. 474, 478 (1993), 
wherein the Court rejected a medical opinion as "immaterial" 
where there was no indication that the physician had reviewed 
the claimant's service medical records or any other relevant 
documents that would have enabled him to form an opinion on 
service connection on an independent basis.  The December 
1999 statement is, for the reasons presented above, similarly 
"immaterial."

In brief, the evidence received subsequent to August 1995 
constitutes new, but not material, evidence.  It does not 
therefore serve to reopen the appellant's claim of 
entitlement to service connection for residuals of mustard 
gas exposure, to include chronic lymphocytic leukemia.  
Concomitantly, in view of the fact that the veteran's claim 
has not been reopened, the question of whether this claim is 
well grounded is immaterial, and need not be addressed.



ORDER

New and material evidence has not been received to reopen a 
claim of entitlement to service connection for residuals of 
mustard gas exposure, to include chronic lymphocytic 
leukemia, and the benefits sought with regard to that claim 
remain denied.  




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

